Warren E. Burger: We'll hear arguments next in 1722, Dalia against the United States. Mr. Ruprecht, you may proceed whenever you're ready.
Louis A. Ruprecht: Mr. Chief Justice and may it please the Court. I think a brief review of the facts with be an order in this case. The petitioner was convicted of receiving offense and a conspiracy to receive goods in interstate commerce which had been stolen. The hijacking which formed the basis for theft offense occurred on April 3, 1973 and several men were caught with the stolen goods in their possession, the petitioner not included on April 5, 1973. During this very period of time, the petitioner had been the subject and was still being the subject of a very intense electronic surveillance by the Government because on March 14, 1973, the Government had obtained a Title III order from Judge Lacey in the District of New Jersey permitting the Government to intercept all telephone communications on two of his business telephones in Linden, New Jersey and so for 20 days up until April 3rd or April 4, 1973, the Government was actively overhearing these business conversations. At the conclusion of that 20-day period, the Government came back and obtained another order renewing for another 20 days, the telephone tap on the two business telephones but this time also secured an order permitting electronic surveillance of office conversations that would be taking place in an enclosed office in the north westerly corner Mr. Dalia's building. There was nothing in that order of authorization and nothing in the application therefore which gave any hint as to how the Government intended to install this listening device if one was to be installed. And indeed, Judge Lacey asked no questions on the strike force attorney who made the application, gave no informal information in that regard. On the night of April 5, 1973, three FBI agents opened the window of the building, walked down a corridor and in the process of or in a time of about two or three hours installed the listening device in the ceiling of Mr. Dalia's office. At that point in time, it was activated and for 20 more days, all office conversations were overheard and recorded as well as the office telephones. On about April 27th, the Government went back and made another application to continue the electronic surveillance and got another 20-day order for both the office conversations as well as the two telephones. The upshot of all these was that as a result of the electronic surveillance, there were over 5,000 telephone calls intercepted and recorded over a thousand separately designated office conversations overheard and recorded and over 1,500 tape real hours of overheard conversations. I bring this to the Court's attention because I think it's significant when it is coupled with the underlying complaint that the petitioner has with respect to this case. And that is the activity of the Government in conducting the breaking and entry without any court authorization, without any advisement to the Court and indeed without any statutory authorization.
Potter Stewart: Mr. Ruprecht, the breaking and entering was not necessary in order to overhear the telephone conversations wasn't it?
Louis A. Ruprecht: That's correct.
Potter Stewart: And it wasn't in fact connected with the tap on the telephones.
Louis A. Ruprecht: As far as we know, that interception was done probably at a telephone business office which is the--
Potter Stewart: Outside the -- outside the office.
Louis A. Ruprecht: That apparently is the usual routine on telephone interceptions. In this case however, the Government apparently knew in advance and when I use the term, the Government, I mean the FBI agents and presumably the strike force attorney knew in advance that a breaking and entry was to be accomplished. This was not, however, passed on to the court who was overseeing the Title III --
Thurgood Marshall: How could the Court not know that there would have to be a trespass?
Louis A. Ruprecht: I think --
Thurgood Marshall: How else can you get in person's office except by trespass?
Louis A. Ruprecht: Mr. Justice Marshall, I think that that is easily answered and I think it is the argument that the Government makes which --
Thurgood Marshall: I know.
Louis A. Ruprecht: -- is most decently answered.
Thurgood Marshall: I believe in you.
Louis A. Ruprecht: In this case, it is easily conceivable that the Government could have affected electronic surveillance by placing an instrument or a recording device on a window cell outside, on the window itself that they could have -- I'm sorry.
Thurgood Marshall: A cell microphone?
Louis A. Ruprecht: Or even a spike microphone such as it was used in Silverman against the United States.
Warren E. Burger: Well, when you said it could have do you mean, physically they could have.
Louis A. Ruprecht: There has not a record below to show whether or not that would have been possible. What I am suggesting though is certainly a judge looking at this application would not necessarily have to conclude that these officers are about to commit a break and an entry anymore.
Thurgood Marshall: Wouldn't you assume that if you told the average person, I am going to put something in Joe Glock's office which he will not know is there that every person would realize that there was about to be a trespass.
Louis A. Ruprecht: If you put it that way but that's not the way this was put. This was not put in the application that we are going to install it in his office, rather they asked for the right to intercept the conversations which were occurring in that office and any judge who was up on his law dealing with electronic surveillance would have read Silverman against the United States and known that their surveillance was accomplished without entering that petitioner's office that in Goldman against the United States, electronic surveillance was accomplished by using a detective phone against a party wall. And indeed in Katz against the United States, electronic surveillance was accomplished without a direct physical intrusion. There was an -- a recording device --
Thurgood Marshall: Into the telephone--
Louis A. Ruprecht: That was apparently placed on the outside of the telephone booth.
Thurgood Marshall: That's not this case.
Louis A. Ruprecht: That is not this case but what I think is important to recognize, it does not necessarily follow from intercepting oral communications that a break and entry is the only way to accomplish that result.
William H. Rehnquist: And so in Silverman and Katz and in Goldman which is now I think been overruled, the present rule of this Court would be that you would need a warrant for any of that kind of thing, wouldn't it?
Louis A. Ruprecht: I would suggest that yes, there would have to be a warrant in a Goldman type of situation where there is no physical intrusion clearly but still there is an electronic acquisition of what would be private conversations.
William H. Rehnquist: So what you're seeking to protect against here by your argument is not the constitutional evasion of privacy but simply the intrusion on the property right?
Louis A. Ruprecht: That's exactly right Mr. Justice Rehnquist. I think that the type of intrusion we're talking about here is a peculiarly sensitive one. It's the most intrusive way, I believe law enforcement officers can enter into one's life, that is to physically commit a break and entry into a person's home or office. Certainly, it is the type of intrusion that is susceptible to the greatest abuse. It's the type of intrusion that for example in this case could have and did result in some type of a search because the officers in a very limited evidentiary hearing, I was permitted on the part of one of the three officers who broke in. He admitted that the first step was for the officers to stand out and search the entire building for what he termed and perhaps rightfully saw safety reasons. Naturally, officers are going to be concerned less there would be someone else in the --
William J. Brennan, Jr.: Mr. Ruprecht, how was the break and entry accomplished?
Louis A. Ruprecht: The first entry was made through what the officers in an affidavit said was an open window. By that, they mean presumably it was open after they opened it. The next entry that was performed was on May 16th when the listening device was removed and there they said they pried open the window and they indicated at the evidentiary hearing it was the same window in both instances but --
William J. Brennan, Jr.: Well, in the second instance, it was the window in fact locked?
Louis A. Ruprecht: In the second instance, I know that the window is locked but that specifically was not mentioned in the evidentiary hearing.
William J. Brennan, Jr.: But when you said pried open, the implication of pried is that it was locked.
Louis A. Ruprecht: That would be -- what I would think would be a fair inference from the officers.
Warren E. Burger: -- would be that it was open in the original entry.
Louis A. Ruprecht: I think that is what the officer meant that -- what I think he meant was it was unlocked the first time and therefore they opened it and the second time, it was locked in effect Jimmy did open.
Warren E. Burger: The first would permit two alternatives, would it not, either that it was wide open or that it was unlocked and easily open?
Louis A. Ruprecht: It -- it may have but I don't think that it would change the circumstance one I ought to.
Warren E. Burger: You say it's still a breaking and entry.
Louis A. Ruprecht: It would still be a breaking and entry and one thing that is of --
Warren E. Burger: I -- I take that you think even if they got in with opacity to a door, that would still be a break and entry.
Louis A. Ruprecht: It would still be a break and entry but there is I think something less repugnant about that and it is less repugnant when an officer chooses to make his entry for installation of listening devices as done in Ford through a stratagem or rouse in that case of a bomb scare or perhaps through the use of an informant who might be lawfully own the premises but while they secrete a listening device, any of these methods are less intrusive, less repugnant, less obnoxious and something that I believe are more easily tolerated.
Warren E. Burger: What if you had a warrant with what you have plus a warrant to enter the premises by any means possible for a search in other words a typical search warrant and they went through the usual procedures of 13 --
William J. Brennan, Jr.: With 3109.
Warren E. Burger: 3109, 3109. Identified themselves but no answer, no one is in the premises and then they proceed to make an entry by any process you want to hypothesize and they look around for papers and they find some things that they want but also before they leave, they install the listening device, what would you think about that?
Louis A. Ruprecht: In my view, the search would be perfectly appropriate and if they --
Warren E. Burger: The seizure too?
Louis A. Ruprecht: And the seizure if they were -- if they had a lawful search warrant. However, the installation of the device and the use of a search warrant as a guise for entry in order to install listening devices I think would be unsound and illegal. There is no warrant for installing listening devices through the use of a search warrant as your mode of entry. A search warrant is for a particular purpose to search and seize property. I'm mindful of the recent case of New York Telephone, however, that was a very limited type of intrusion, the use of a pen register which was permitted under this Rule 41 as I search. This is something much more to permit a breaking and entry for the purpose of installing a listening device is simply not a search and seizure and cannot fairly be considered to come within Rule 41 and so I would suggest that would not be appropriate. The bottom line -- I'm sorry.
William H. Rehnquist: You used the term breaking and entry several times. Is that solely a question to be determined by state property law? It occurs to me that for instance an officer conceivably could break and enter and search and sieze and if the court were to find exit in circumstances, there would be no constitutional violation.
Louis A. Ruprecht: Yes, I suppose Mr. Justice Rehnquist that my use of the term break and entry really is pejorative and intentionally so I suppose. But if this Court were to say that this is a justified entry then that's the end of the use of the term break and entry.
William H. Rehnquist: But there is nothing in the Constitution that prohibits breaking and entering as such. You have the Fourth Amendment that protects unreasonable searches and seizure -- against unreasonable searches and seizures.
Louis A. Ruprecht: In the Fourth Amendment I would suggest clearly makes illegal what was done in this case because before a police officer may lawfully break and enter if we use that term in order to execute a valid search warrant, he must have made an appropriate showing before a magistrate. There must have been a showing of necessity and he must in advance of his entry have been told what he can do. All of this was missing.
William H. Rehnquist: You mean this is a Fourth Amendment violation, simplicity.
Louis A. Ruprecht: This is clearly a Fourth Amendment violation because none of this was present and in fact, I think that the brief of the Government almost conceded that. The Government seems to concede in its brief and in fact at page 16, it indicates that lawfulness should be judged by subsequent evaluation of the reasonableness of the agent's actions. Well, this would fly in the face of host of Fourth Amendment cases which say that the reasonableness must be judged in advance, there must be antecedent.
Warren E. Burger: You can't judge it. That's fruits in other words.
Louis A. Ruprecht: I'm -- I'm sorry.
Warren E. Burger: You can't judge the validity of the search by the fruits.
Louis A. Ruprecht: Exactly right. And there must be direction to the agents who are to execute before they go on their way. You never look at the search after it's over and say, well, even though they didn't get what they should have gotten from the magistrate, they did it --
Thurgood Marshall: You didn't answer my Brother Rehnquist. But I still don't see how you get a search out of this.
Louis A. Ruprecht: I would tend to agree. My --
Thurgood Marshall: Well, if you don't get a search, how do you get the Fourth Amendment?
Louis A. Ruprecht: My -- my Fourth Amendment --
Thurgood Marshall: If you don't get the Fourth Amendment, how do you get the objection of breaking and entry?
Louis A. Ruprecht: My Fourth Amendment argument would only come in place if there was first determination made that the officers should have gotten a search warrant because this is a search. I don't concede that. I --
Thurgood Marshall: Then if it's not a search, he doesn't need a warrant.
Louis A. Ruprecht: No, he cannot even enter.
Thurgood Marshall: Well, what provisional guides did you said that officer can't enter without knocking?
Louis A. Ruprecht: There is certainly no right on the part of any police officer to come on to your property.
Thurgood Marshall: Is there any right that prevents him from any right of an individual and it prevents the police officer from breaking his door there.
Louis A. Ruprecht: Yes. And that is one that can be found through implication in the Fourth Amendment that says the right of the people to be secure in their homes, they have that right and it can only be lost once in advance a magistrate gives them the right to do so.
Thurgood Marshall: Do you got a case for it?
Louis A. Ruprecht: I would suggest that any case where officers have fail to get a search warrant in advance of their entry and have found the results of that search suppressed stands for that proposition.
Thurgood Marshall: How would you characterize Judge Lacey's order? What label would you put on it?
Louis A. Ruprecht: Certainly, it was totally neutral in its terms with respect to what the officers might do and I would use the term deficient in this respect. If this Court were to find that in the abstract and I don't concede this point that in the abstract, officers may conduct surreptitious entries or break-in entries to install listening devices then that must be governed by Fourth Amendment standards and the order permitting them to do so must be founded upon facts submitted to the magistrate as to the need for this type of entry and he must stand direct exactly what they may do, how many times they may do it and who has the right to do it. But --
Thurgood Marshall: Where -- where do you draw -- from where do you draw that?
Louis A. Ruprecht: From all those Fourth Amendment cases which say there must be particularity --
Thurgood Marshall: Not from a statute though.
Louis A. Ruprecht: No, rather from case law that indicates that there must be -particularity in the search warrant itself which directs the executing officer as to the location that directs him as to what is to be seized. There must be a particularity. There must be a certain timeframe over which it must be executed on and none of this was present. Again, I don't mean by this argument to suggest that I concede there is a right on the part of the Government to do this.
Lewis F. Powell, Jr.: You argue as I understand in the part two of your brief that even if the Congress had specifically authorized this conduct that it would be invalid.
Louis A. Ruprecht: That is correct and that is the constitutional argument that a search such as this is inherently unreasonable.
Lewis F. Powell, Jr.: So that Congress could never authorize it.
Louis A. Ruprecht: That is my suggestion in point two of the brief. I think that the constitutional argument perhaps is unnecessary to even arrive at because the point one in the brief directs itself to the statutory interpretation of Title III and I think that really, this is a case of statutory construction. Can at this --
William J. Brennan, Jr.: This is the counterpart in this situation of 3109?
Louis A. Ruprecht: Well, 3109 really, I don't think is all that analogous.
William J. Brennan, Jr.: You obviously can't apply here.
Louis A. Ruprecht: Yes.
William J. Brennan, Jr.: You can't require that firstly knock in the door and announce who they are and why they're coming.
Louis A. Ruprecht: Yes. 3109 is simply a reflection of the realities of the situation that there aren't --
William J. Brennan, Jr.: Well, 3109 is a congressional limitation upon the execution of a search warrant.
Louis A. Ruprecht: That that's exactly right but I don't see how that can assist.
William J. Brennan, Jr.: But I don't suggest it does but what I'm asking you is you're arguing that Title III also--
Louis A. Ruprecht: I see.
William J. Brennan, Jr.: -- constitures.
Louis A. Ruprecht: I see.
William J. Brennan, Jr.: A -- a congressional regulation of the --
Louis A. Ruprecht: It's exactly and certainly in something as important as a surreptitious entry one would expect and one ought to demand that there would be some specific legislative approval before that is read into a statute.
William J. Brennan, Jr.: Now what -- what specifically in Title III do you think provides this regulation?
Louis A. Ruprecht: There is absolutely nothing in Title III that shows that the Congress intended to permit break-ins and entries or surreptitious entries to install listening devices. The statute is totally silent and the several cases that have come up involving this issue seem to have only one thing that they are in agreement on and that is that there is nothing in Title III on the issue. It seems to be an important area that Congress simply decided not to write in because they are --
William J. Brennan, Jr.: Well, how do we write it in?
Louis A. Ruprecht: Certainly, I think it should not be written in. I don't believe that this Court --
William J. Brennan, Jr.: Then I don't -- perhaps I don't follow you.
Louis A. Ruprecht: I don't think that this Court should write in to Title III a right on the part of law enforcement officers to conduct surreptitious entries when the Congress has not seen fit to enact such a right. That must come from Congress and Congress has not done so. I think it would be --
William J. Brennan, Jr.: This is because it siren it's forbidden.
Louis A. Ruprecht: I -- I think so and I don't think that a Court would have the right to give that to the police -- would have the right to say you may commit break-ins and entries. Any more than a court would have the right on its own to permit someone to conduct the break and entry and not to seize property but perhaps to look at it and then discuss it with police officers later on --
Potter Stewart: -- (Voice Overlap) statute by necessary implication.
Louis A. Ruprecht: The Government would argue that it is thereby necessary implication and I think the response to that is that it is not necessary to imply that only if you say or adopt the Government's argument that this is something so vital with the law enforcement that things will come to a halt without it.
Potter Stewart: So inherently at least sometimes necessary to the interception of oral communication as a factual matter.
Louis A. Ruprecht: I would agree with that. I'm sure that there would be sometimes that the Government would be stymied that there would be some attempts at electronic surveillance that would fail but for a break-in and an entry.
Potter Stewart: And the argument as you well know of course is that when Congress authorized within the limitations of the statute, the interception of oral communications it necessarily authorized whatever was necessary to make those oral interceptions and that factually -- this is a factual matter quite apart from the needs of law enforcement or anything else with just a factual matter that at least sometimes and probably most of the time surreptitious breaking and entering is necessary to make an oral interception.
Louis A. Ruprecht: Certainly, Congress did not put that in writing and although it was extremely explicit with respect to many important items, it said nothing about that and it's silent --
Thurgood Marshall: Did the Congress assume that should be done without the knowledge of the person involved?
Louis A. Ruprecht: I think not -- well, without the knowledge, yes but not necessarily -- I would agree with that Mr. Justice Marshall but --
Warren E. Burger: If you think they just have in mind the directional microphone that would connect through the window or something like that?
Louis A. Ruprecht: I'm sure that there would be some people who were thinking along those lines but I think that its absence can only be explained because there was no consensus that would give that kind of thing to the drafters of the legislation.
Warren E. Burger: When I put that hypothetical to you before about entering by force the unoccupied property and premises under a warrant, you said they could seize anything they found but they couldn't leave the microphone there.
Louis A. Ruprecht: I would agree.
Warren E. Burger: Now, instead of leaving the microphone, let's carry the hypothetical or perhaps rather extensively and they leave one of their man who can take short hand notes or who has recording machine which he can hold in his hand or just listen to any one of those three. And he hears the conversations and there are buildings in which this would not be impossible. The man could do this without being detected. What would you say about the information he acquires, is that admissible or let's assume--
Louis A. Ruprecht: Again, I would think not. The -- the stationing of the police officer secretly in houses perhaps the one intrusion that is even worst than the break-in and entry.
Warren E. Burger: Let's say it's an officer or warehouse then that will make you anymore comfortable.
Louis A. Ruprecht: I -- I don't think that there would be any warrant for that. I don't think that there would be any right on the part of the --
Warren E. Burger: What -- what that officer heard in a room next to where he was stationed could not be admitted an evidence?
Louis A. Ruprecht: I believe that is correct.
William H. Rehnquist: Mr. Ruprecht, the moment ago, you answered my Brother Brennan's question about Section 3109 being a limitation on the authority of a law enforcement officer to execute a search warrant. I take it if that were not present or an officer could break and enter in order to serve a search warrant?
Louis A. Ruprecht: No, I think there had been indications that indicate 3109 is really a codification of common law principles and these exceptions of exigency developed through the common law in --
Byron R. White: What about the arrest warrant if you want to talk about the common law? Here's a warrant for arrest of specific person because there's this probably cause that believe he has committed a crime and the officer finds that he's in his house and may he break in without any notice?
Louis A. Ruprecht: Yes, I believe the cases are that he can forcibly enter.
Byron R. White: Why -- why may he do that?
Louis A. Ruprecht: I think that --
Byron R. White: There's nothing in the warrant that indicates that he may do so.
Louis A. Ruprecht: I think probably because the execution of an arrest warrant is something that is so fleeting in time, so brief and demands the presence of the person in order to even be affected. There simply is not the danger that is associated with a search warrant or in this case --
Byron R. White: Well, I know but you could always say that it haven't boil your plate in the search warrant and say if it's necessary to break into the house, break into a house but it's never been required. If the officer finds on the spot that it's necessary to break-in to execute the warrant, he may do so.
Louis A. Ruprecht: Yes.
Byron R. White: -- in the case of arrest.
Louis A. Ruprecht: Yes. And I think that the only explanation for that is because the nature of that intrusion associated with an arrest is necessarily less or usually less than that associated with a search and especially that associated with electronic surveillance.
Warren E. Burger: I take that the Government is arguing here that the same logic or the same inferences or logic of unreasonable under Judge Lacey's order is the ones you've just been discussing with Mr. Justice White on an arrest warrant.
Louis A. Ruprecht: Yes, that so --
Warren E. Burger: It's like the police you get your man wherever you can find him.
Louis A. Ruprecht: Except what the Government seems to concede is that there is some type of Fourth Amendment protection surrounding this and yet the Government would also have to concede that Fourth Amendment protections were not available here with respect to the entry because there was never any type of antecedent justification of the entry. There was never a record made before Judge Lacey as to why this was necessary and indeed Judge Lacey's so-called finding some four years or almost four years after the fact in his opinion that a break-in entry was the safest and most expeditious way of conducting this electronic surveillance is briefed of any factual support because there was never even during the evidentiary hearings any testimony that showed this was necessary. There was never a showing that there was true exigency in the sense that a place had to be broken into for implanting electronic listening device.
Potter Stewart: Going back to 3109 for a minute. Is it your view that if 3109 had not been enacted that what it now provides would nevertheless be the law?
Louis A. Ruprecht: Yes, I believe that's true. I don't think --
Byron R. White: Without the search warrant?
Louis A. Ruprecht: Yes, on search warrants, I don't think 3109 really added anything that was not already there.
William J. Brennan, Jr.: Will it be constitutional? With Constitution requires it --
Louis A. Ruprecht: Yes, sir.
John Paul Stevens: How about authority?
William J. Brennan, Jr.: -- your second point.
John Paul Stevens: I'm not talking about the limitation but if you can read it both, there's a limitation on the method of executing a warrant and also as authority to break-in which might not otherwise exist. But I think that you take the position that even apart from 3109, the officer would have the authority to conduct a break-in in order to execute a search warrant.
Louis A. Ruprecht: Under some circumstance if he was faced with a situation of imminent distraction of evidence, he would --
John Paul Stevens: No,no. No, you don't -- there is no requirement of imminent distraction of evidence in 3109.
Louis A. Ruprecht: Not in 3109 but there is another --
John Paul Stevens: Well, I'm asking you. Did 3109 enlarge the authority of the federal officer in any way?
Louis A. Ruprecht: I think not. 3109 is security statute and that it has been interpreting -- interpreted well --
John Paul Stevens: Well at 3109 they could have broken without the exigent circumstance?
Louis A. Ruprecht: Not without exigent circumstances.
John Paul Stevens: Well, there's nothing in 3109 that requires exigency.
Louis A. Ruprecht: That's correct. They don't use the term. They rather talk in terms of a threat to the officer's safety and there is another provision in there but they don't use the term exigent circumstances and yet --
John Paul Stevens: It's nothing about threat to the officer's safety in here either.
Louis A. Ruprecht: I think the fleeing of a suspect --
John Paul Stevens: No, no. The only thing is they don't open the door.
Warren E. Burger: It's just the case law that has evolved.
Byron R. White: You announce your authority and you get no response, you can break-in.
Louis A. Ruprecht: Yes.
Warren E. Burger: And you have conceded that if you knocked at the door with a search warrant and there was no answer and they either knew or suspected there was no one home, they could validly break-in and make the search. You've conceded that I think.
Louis A. Ruprecht: Yes, that's correct.
John Paul Stevens: You don't think 3109 added to the authority of the federal officer.
Louis A. Ruprecht: If I may just refer --
John Paul Stevens: If that's true, well then why do you need a statute. You made a big argument in your brief about needing statutory authority for this break-in. I don't understand.
Louis A. Ruprecht: Because in the rules of federal criminal procedure, we have Rule 41 which authorizes search warrants and that is the authority for issuing them but there is no authority anywhere for issuing warrants to commit break-ins to install listening devices.
Warren E. Burger: Thank you. We'll hear you in the morning at 10 o'clock.